THEATTORNEYGENEECAL
                    OF   TEXAS




Honorable John H. Winters        Opinion No. C- 13
Commissioner
Department of Public Welfare     Re: Whether, under the facts
Austin, Texas                        stated, a child care fac-
                                     ility comes within the pur-
                                     view of Section 8(a) of
                                     Article 695(c), Vernon's
Dear Sir:                            Civil Statutes.
          In accordancewith your letter of January 1.6, 1963,
we have carefully reconsideredAttorney General's Opinion No.
WW-1310, dated April 12, 1962. This opinion was addressed to
the Honorable Norman W. Barr, County Attorney, Tom Green County.
In the original opinion request Mr. Barr stated in part:
         "We have in our community a man and wife
    who conduct in their home a day time baby sitting
    facility which cares for not more than five child-
    ren at any one time. This facility is available
    only during the day time for the mothers of child-
    ren who work."
          While Opinion No. WW-1310 Is correct In stating
that such a baby sitting facility does not come within the
definition of a Commercial Da Care Center as defined in
Subsection l(d) of Section 8(a9 of Article 695(c), Vernonts
Civil Statutes, it is incorrect insofar as it leaves the,lm-
pression that such a facility Is not subject to licensing
under the provisions of Article 695(c) of Vernon's Civil Stat-
utes.
         In our opinion the facility described In the County
Attorney's request for an opinion is defined in Section 8(a)
of Article 695(c), Vernon's Civil Statutes, as follows:
            "1. Definitions
            I,
             . . .
         "(e) CommercialBoarding Home. A commercial
    boarding home is a private home or place of resi-
    ~denceof any person or persons, which operates for
    profit, where six (6) or less children under sixteen


                          -54-
Honorable John H. Winters, page 2 (C-13   )


    (1.6) years of age are received for care and
    custody or maintenance, apart from their own
    family or relatives, for either part of the
    da or for twenty-four (24) hour-a-day care.'
    d phasis added)
          A baby sitting facility of the type described
which cares for not more than six children for all or part
of the day is therefore subject to licensing as a Commercial
Boarding Home under the provisions of Section 8(a)l(e) of
Article 695(c) of Vernon's Civil Statutes.

                    SUMMARY
         A child care facility caring for six or less
    children and offering the services described herein
    is subject to licensln
    Welfare under Section
    of Vernon's Civil Statutes, as a "CommercialBoarding
    Home."
                                     Sincerely,
                                     WAGGONER CARR
                                     Attorney General of Texas



JB:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Brady Coleman
Ernest Fortenberry
J. S. Bracewell
Paul Phy
APPROVED FOR ATTORNEY GENERAD
BY: Stanton Stone




                          -55-